I N      T H E              C O U R T O F A P P E A L S
                                                                                A T      K N O X V I L L E
                                                                                                                                                 FILED
                                                                                                                                                     February 9, 1998

                                                                                                                                                 Cecil Crowson, Jr.
                                                                                                                                                 Appellate C ourt Clerk
D O N A L D     N E I L         P I E R C E ,                                               )                R O A N E G E N E R A L S E S S I O N S
                                                                                            )                C . A . N O . 0 3 A 0 1 - 9 7 0 7 - G S - 0 0 2 5 0
P. l a i n t i f f - A p p e l l e e                                 )
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
v s .                                                                                       )                H O N . T H O M A S               A .    A U S T I N
                                                                                            )                J U D G E
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
B R E N D A     A N N         R A D F O R D         P I E R C E ,                           )                A F F I R M E D         A S       M O D I F I E D
                                                                                            )                R E M A N D E D
                        D e f e n d a n t - A p p e l l a n t                               )




T O M   M c F A R L A N D ,                 M c F a r l a n d           &        M c F a r l a n d ,               K i n g s t o n ,             f o r    A p p e l l a n t .

B R O W D E R     G .         W I L L I A M S ,           H a r r i m a n ,                     f o r        A p p e l l e e .




                                                                            O         P     I     N      I     O   N



                                                                                                                                                            M c M u r r a y ,     J .



          T h i s       i s         a     d i v o r c e         c a s e .             O n       a p p e a l ,          B r e n d a         P i e r c e    ( w i f e )     r a i s e s

t h e   i s s u e s           o f         w h e t h e r         t h e           t r i a l             c o u r t        e r r e d       b y       r e f u s i n g    t o     g r a n t

h e r   p e r i o d i c                 a l i m o n y ,     b y         f a i l i n g                 t o      g r a n t      h e r          t h e    d i v o r c e ,     a n d   b y
f a i l i n g          t o      g r a n t         h e r        d i s c r e t i o n a r y                          c o s t s         a n d      a t t o r n e y ' s                 f e e s .          W e

m o d i f y         t h e       j u d g m e n t             a n d       a f f i r m                a s       m o d i f i e d .



             T h e       p a r t i e s            w e r e       m a r r i e d               o n          S e p t e m b e r            2 2 , 1 9 7 2 . T h e y                      p u r c h a s e d

t h e       m a r i t a l          r e s i d e n c e                  i n          S e p t e m b e r                 o f       1 9 7 4         f o r           $ 1 9 , 5 0 0 . 0 0 .                  O n

N o v e m b e r          6 ,      1 9 9 5 ,          t h e          h u s b a n d                f i l e d          f o r      d i v o r c e             o n         t h e       g r o u n d s        o f

i r r e c o n c i l a b l e               d i f f e r e n c e s .                          O n       J a n u a r y            1 7 ,         1 9 9 6 ,          t h e         w i f e      f i l e d     a

c o u n t e r - p e t i t i o n                     f o r           d i v o r c e                  o n       t h e          g r o u n d s               o f          i r r e c o n c i l a b l e

d i f f e r e n c e s             a n d       i n a p p r o p r i a t e                          m a r i t a l             c o n d u c t .               S p e c i f i c a l l y ,                 t h e

w i f e       a l l e g e d            t h a t              t h e           h u s b a n d                 h a d        e n g a g e d             i n           a n           e x t r a m a r i t a l

a f f a i r .



             T h e       t r i a l        c o u r t            a w a r d e d                e a c h          p a r t y         a      d i v o r c e             f r o m          t h e       o t h e r ,

a n d     a w a r d e d           t h e       w i f e          a l i m o n y                i n           s o l i d o         i n      t h e       f o r m             o f      a l l      o f     t h e

h u s b a n d ' s             i n t e r e s t          i n          t h e          m a r i t a l             r e s i d e n c e ,               l e s s          $ 5 , 0 0 0 . 0 0 .                T h e

c o u r t      e s t i m a t e d             t h e          v a l u e             o f     t h e          r e s i d e n c e ,                w h i c h          t h e         p a r t i e s       h e l d

w i t h o u t          e n c u m b r a n c e ,                 a t          $ 5 0 , 0 0 0 . 0 0 .                      T h e         c o u r t          f u r t h e r              h e l d       t h a t

" t h e       r e m a i n d e r             o f      t h e           p a r t i e s '                 p e r s o n a l                p r o p e r t y             a n d         t h e i r        d e b t s

s h o u l d      b e         e q u i t a b l y            d i v i d e d                 b e t w e e n             t h e m      w i t h        t h e       [ w i f e ]            t o     r e c e i v e

t h e     b u l k       o f      t h e s e         a s s e t s              a s         f u r t h e r             a l i m o n y         i n      s o l i d o . "                   T h e       c o u r t

a w a r d e d         t h e      h u s b a n d              t h e      v a l u e             o f         h i s      r e t i r e m e n t                p l a n ,             e s t i m a t e d        a t

$ 1 4 , 7 7 7 . 3 2 .




                                                                                                         2
            W e             w i l l           f i r s t          c o n s i d e r       w h e t h e r       a n         a w a r d      o f    p e r i o d i c              a l i m o n y

s h o u l d           h a v e               b e e n     m a d e         t o    t h e    w i f e    u n d e r           t h e       c i r c u m s t a n c e s              o f       t h i s

c a s e .             T . C . A .               §     3 6 - 5 - 1 0 1 ( d ) ( 1 )            p r o v i d e s :



                                    I t i s t h e i n t e n t o f t h e g e n e r a l a s s e m b l y t h a                                                       t            a
            s    p    o    u    s   e w h o i s e c o n o m i c a l l y d i s a d v a n t a g e d , r e l a t i v e t o                                               t   h    e
            o    t    h    e    r      s p o u s e , b e r e h a b i l i t a t e d w h e n e v e r p o s s i b l e b y                                                t   h    e
            g    r    a    n    t   i n g o f a n o r d e r f o r p a y m e n t o f r e h a b i l i t a t i                                                           v   e    ,
            t    e    m    p    o   r a r y s u p p o r t a n d m a i n t e n a n c e .                W h e r e t h e r e i s s                                      u   c    h
            r    e    l    a    t   i v e e c o n o m i c d i s a d v a n t a g e a n d r e h a b i l i t a t i o n i s                                               n   o    t
            f    e    a    s    i   b l e      i n   c o n s i d e r a t i o n        o f     a l l       r e l e v a n t       f a c t o                             r   s    ,
            i    n    c    l    u   d i n g t h o s e s e t o u t i n t h i s s u b s e c t i o n , t h e n                                                           t   h    e
            c    o    u    r    t       m a y g r a n t a n o r d e r f o r p a y m e n t o f s u p p o r t                                                           a   n    d
            m    a     i    n    t   e n a n c e o n a l o n g - t e r m b a s i s o r u n t i l t h e d e a t h                                                          o    r
            r    e    m    a    r   r i a g e o f t h e r e c i p i e n t e x c e p t a s o t h e r w i s e p r o v i                                                 d   e    d
            i    n              s u b d i v i s i o n       ( a ) ( 3 ) .          R e h a b i l i t a t i v e          s u p p o r t                                 a   n    d
            m    a    i    n     t e n a n c e i s a s e p a r a t e c l a s s o f s p o u s a l s u p p o r t                                                            a    s
            d    i    s    t     i n g u i s h e d      f r o m      a l i m o n y        i n     s o l i d o        a n d      p e r i o                             d   i    c
            a    l    i    m     o n y . I n d e t e r m i n i n g w h e t h e r t h e g r a n t i n g o f a n o r                                                    d   e    r
            f    o    r           p a y m e n t o f s u p p o r t a n d m a i n t e n a n c e t o a p a r t y                                                             i    s
            a    p    p    r     o p r i a t e ,     a n d      i n    d e t e r m i n i n g        t h e      n a t u r e ,      a m o u                             n   t    ,
             l    e   n    g     t h o f t e r m , a n d m a n n e r o f p a y m e n t , t h e c o u r t s h                                                          a    l    l
             c    o   n    s     i d e r a l l r e l e v a n t f a c t o r s , i n c l u d i n g :

            (    A    ) T h e                   r e l a t       i v e e a r n i n g c a p a c i t y , o b l i g a t i o n s , n e e d s ,
            a    n    d f i n a                n c i a l          r e s o u r c e s o f e a c h p a r t y , i n c l u d i n g i n c o m e
            f    r    o m p e n               s i o n ,          p r o f i t s h a r i n g o r r e t i r e m e n t p l a n s a n d a l l
            o    t    h e r s o                u r c e s    ;

            (    B    ) T h             e  r e l       a t i v     e      e d u c a t i o n a n d t r a i n i n g o f                        e a      c h p a r t         y    ,
            t    h    e a b          i l i t y          a n d         o p p o r t u n i t y o f e a c h p a r t y t o                          s e       c u r e s u      c    h
            e    d    u c a t         i o n a         n d t        r a i n i n g , a n d t h e n e c e s s i t y o f                             a         p a r t y      t    o
            s    e    c u r e            f u r t       h e r         e d u c a t i o n a n d t r a i n i n g t o i                          m p      r o v e s u          c    h
            p    a    r t y '         s e a r         n i n g          c a p a c i t y t o a r e a s o n a b l e l e v                        e l      ;

             ( C )              T h e         d u r a t i o n            o f   t h e     m a r r i a g e ;

             ( D )              T h e         a g e     a n d          m e n t a l     c o n d i t i o n         o f      e a c h      p a r t y ;

             ( E ) T h e p h y s i c a l c o n d i t i o n o f e a c h p a r t y , i n c l u d i n g , b u t
             n o t l i m i t e d t o , p h y s i c a l d i s a b i l i t y o r i n c a p a c i t y d u e t o
             a c h r o n i c d e b i l i t a t i n g d i s e a s e ;

             ( F ) T h e e x t e n t t o w h i c h i t w o u l d b e u n d e s i r a b l e f o r a
             p a r t y t o s e e k e m p l o y m e n t o u t s i d e t h e h o m e b e c a u s e s u c h
             p a r t y w i l l b e c u s t o d i a n o f a m i n o r c h i l d o f t h e m a r r i a g e ;


                                                                                               3
             ( G ) T h e s e p a r a t e a s s e t s o f e a c h p a r t y ,                                                                           b o t h        r e a l        a n d
             p e r s o n a l , t a n g i b l e a n d i n t a n g i b l e ;

             ( H )     T h e   p r o v i s i o n s                                m a d e           w i t h             r e g a r d              t o         t h e         m a r i t a l
             p r o p e r t y ;

             ( I ) T h e s t a n d a r d o f l i v i n g t h e p a r t i e s e s t a b l i s h e d d u r i n g
             t h e m a r r i a g e ;

             (   J   ) T      h e e x t e n t                t o      w h i c h e a           c h      p a r        t y h a s m a d e s u c h                            t a n g    i b l e
             a   n   d i       n t a n g i b l e              c o    n t r i b u t i         o n s        t o         t h e m a r r i a g e a s                          m o n e    t a r y
             a   n   d h      o m e m a k e r             c o n      t r i b u t i o         n s ,       a n      d t a n g i b l e a n d i n                            t a n g    i b l e
             c   o   n t r      i b u t i o n s             b y        a p a r t y             t o         t h     e e d u c a t i o n , t r a                          i n i n    g o r
             i   n   c r e      a s e d e a r n            i n g        p o w e r o           f t       h e          o t h e r p a r t y ;

             ( K ) T h e r e l a t i v e f a u l t o f                                         t h e p a r t i e s i n c a s e s                                     w h e r e       t h e
             c o u r t , i n i t s d i s c r e t i o n ,                                       d e e m s i t a p p r o p r i a t e                                    t o d o        s o ;
             a n d

             ( L ) S u c h o t h e r f a c t o r s , i n c l u d i n g t h e t a x c o n s e q u e n c e s t o
             e a c h p a r t y , a s a r e n e c e s s a r y t o c o n s i d e r t h e e q u i t i e s
             b e t w e e n t h e p a r t i e s .



             T h e            r e c o r d            r e v e a l s                 t h e           f o l l o w i n g                   f a c t s             r e l e v a n t               t o       o u r

a n a l y s i s          u n d e r          T . C . A .              3 6 - 5 - 1 0 1 ( d ) ( 1 ) .                         T h e         w i f e         w a s       d i a g n o s e d             w i t h

r h e u m a t o i d              a r t h r i t i s                  i n       1 9 7 6 .             H e r         t r e a t i n g                p h y s i c i a n               s i n c e         t h a t

t i m e ,        D r .       R o b e r t           J .     C a p p s ,             t e s t i f i e d              b y       d e p o s i t i o n .                    H e     s t a t e d           t h a t

t h e        w i f e           " h a s         a          b r a n d               o f       r h e u m a t i s m                       t h a t          i s       p r a c t i c a l l y                 a s

a g g r e s s i v e              a s       y o u         c a n        g e t . "             T h e        d i s e a s e                i n v o l v e s            i n f l a m m a t i o n               o f

a l l   o f          h e r       j o i n t s ,             a n d          h a s         r e s u l t e d           i n       p r o g r e s s i v e                    d e f o r m i t i e s             i n

h e r   h a n d s ,              f e e t       a n d          o t h e r            a r e a s .



              D r .      C a p p s           t e s t i f i e d                 t h a t        d u e         t o         h e r         d i s e a s e ,            t h e       w i f e ' s           p a i n

a n d       d e f o r m i t i e s                  w i l l          g e t         p r o g r e s s i v e l y                     w o r s e          a s        t i m e       p a s s e s .              H e

s t a t e d          t h a t       t h e       i n f l a m m a t i o n                     h a s      s p r e a d               t o      t h e         l i n i n g         o f     h e r         l u n g s

a n d       a l s o          t h a t       " s h e           m a y          w e l l        e n d      u p         h a v i n g             f u t u r e            s u r g e r i e s . "                 H e


                                                                                                     4
t e s t i f i e d                  t h a t            s h e               " u n q u e s t i o n a b l y "                           i s            o n e           h u n d r e d                     p e r c e n t

p e r m a n e n t l y                 d i s a b l e d                o n      t h e         b a s i s            o f       h e r      r h e u m a t o i d                    d i s e a s e .



              T h e         w i f e         w o r k e d             a t      R o a n e         S t a t e               C o m m u n i t y                C o l l e g e              i n      t h e        p r i n t

s h o p       f r o m             t h e       b e g i n n i n g                o f         t h e      m a r r i a g e                u n t i l              1 9 9 0 .               D u r i n g              t h a t

t i m e ,           s h e         p a i d          o n e - h a l f                 o f      t h e         m o r t g a g e                 o n       t h e i r           r e s i d e n c e                    e a c h

m o n t h .               S o m e t i m e            d u r i n g             t h e         l a t e         1 9 8 0 ' s ,             t h e          h u s b a n d             t o o k            a     j o b     i n

N a s h v i l l e                a n d        l i v e d            i n       a n         a p a r t m e n t                t h e r e             f o r       f i v e          o r         s i x         y e a r s .

T h e       w i f e             t e s t i f i e d              d u r i n g                t h a t         t i m e           s h e          p a i d           a l l          o f          t h e         b i l l s ,

i n c l u d i n g                t h e      m o r t g a g e                p a y m e n t .                 I n         1 9 9 1 ,          t h e         w i f e       b e g a n             r e c e i v i n g

d i s a b i l i t y                 p a y m e n t s .



              A t         t h e          t i m e      o f          t h e       t r i a l ,           t h e             w i f e       w a s          5 3          y e a r s          o l d            a n d     t h e

h u s b a n d             w a s       4 7 .           T h e          h u s b a n d            i s         i n      g o o d          p h y s i c a l                a n d           m e n t a l           s h a p e

a n d      h a s          n e v e r          h a d      a n y             s e r i o u s            p h y s i c a l               p r o b l e m s .



              T h e             h u s b a n d           a d m i t t e d                   h a v i n g             a n        a d u l t e r o u s                    a f f a i r              w i t h           o n e

C a r r i e          G r i z z l e             s t a r t i n g                s o m e t i m e              i n         1 9 9 5 .            T h e          w i f e          t e s t i f i e d                t h a t

i n     O c t o b e r              1 9 9 5 ,         t h e          h u s b a n d            m o v e d            o u t       o f         t h e i r          h o u s e ,             t e l l i n g             h e r

h e       w a s       s t a y i n g                w i t h          h i s          s u p e r v i s o r ,                   b u t          t h a t          h e        r e a l l y                m o v e d       i n

w i t h       M r s .            G r i z z l e .



              I t         i s      a b u n d a n t l y                   c l e a r        f r o m         t h e         r e c o r d             t h a t       t h e         w i f e         h a s        g r e a t

n e e d           f o r         p e r i o d i c               a l i m o n y ,                a n d          t h e          t r i a l              c o u r t           s o          f o u n d .                 T h e

w i f e ' s          o n l y         s o u r c e             o f         i n c o m e         i s      a         $ 7 0 0      m o n t h l y                 d i s a b i l i t y                   p a y m e n t .



                                                                                                          5
S h e     h a s       t r i e d               t o      r u n             a     b u s i n e s s                     d r a w i n g                   a n d            p a i n t i n g            p o r t r a i t s ,             b u t

t e s t i f i e d                t h a t              s h e               h a s          n e v e r                  r e a l l y                    e a r n e d               a n y           m o n e y          f r o m        h e r

a r t w o r k         a n d            i t      i s         m o r e              o f      a          h o b b y             t h a n             a     b u s i n e s s .                       P e r h a p s         o f       m o s t

c o n c e r n             i s          t h a t              t h e              w i f e               w a s              c o v e r e d                    b y         t h e        h u s b a n d ' s                m e d i c a l

i n s u r a n c e               a n d          c a n          n o            l o n g e r                  b e       s o         i n s u r e d                   a f t e r            t h e      d i v o r c e .                T h e

w i f e      t e s t i f i e d                      t h a t              s h e         r e q u i r e s                       a p p r o x i m a t e l y                           $ 4 0 0        p e r       m o n t h          f o r

m e d i c i n e s               t o          t r e a t             h e r             i l l n e s s .



             I t          i s           u n d i s p u t e d                            t h a t                  s h e            i s           c o m p l e t e l y                      a n d          p e r m a n e n t l y

d i s a b l e d ,                a n d              h a s           n o           r e a l                 p r o s p e c t s                        f o r             e m p l o y m e n t                d u e       t o        h e r

i l l n e s s .                 F u r t h e r ,                    w e         f i n d              i t         c l e a r              t h a t            t h e         w i f e        m a d e          r e g u l a r          a n d

s u b s t a n t i a l                  f i n a n c i a l                       c o n t r i b u t i o n s                               t o         t h e            p a r t i e s '            m a r r i a g e             w h i l e

s h e       w a s          a b l e              t o          w o r k .                  W e           a r e              o f           t h e          o p i n i o n                  t h a t           u n d e r           t h e s e

c i r c u m s t a n c e s ,                         M s .      P i e r c e                    i s         a       s p o u s e                a n t i c i p a t e d                    b y      t h e      s t a t u t e          a s

r e q u i r i n g               p e r i o d i c                a l i m o n y .                            T h e          l e g i s l a t u r e                         h a s      m a d e        i t      c l e a r          t h a t

i f     p o s s i b l e               t h e           d e p e n d e n c y                       o f             o n e      s p o u s e                o n           t h e      o t h e r         b e      e l i m i n a t e d

a n d       b o t h         p a r t i e s                    b e             r e l i e v e d                      o f          t h e          i m p e d i m e n t s                     i n c i d e n t              t o       t h e

d i s s o l v e d                m a r r i a g e .                           S e e        T e n n .                     C o d e              A n n .            §       3 6 - 5 - 1 0 1 ( d ) ;                   S e l f        v .

S e l f ,         8 6 1         S . W . 2 d                 3 6 0            ( T e n n .                  1 9 9 3 ) .              " L o n g - t e r m                         s u p p o r t           a n d       m a i n t e -

n a n c e           i s          a p p r o p r i a t e                                 o n l y                  w h e r e                t h e r e                    i s        r e l a t i v e                e c o n o m i c

d i s a d v a n t a g e                      a n d          r e h a b i l i t a t i o n                                  o f       t h e            d i s a d v a n t a g e d                      p a r t y         i s       n o t

f e a s i b l e . "                  I d .          8 6 1      S . W . 2 d                    a t         3 6 1 .               H e r e            i t         i s      i n d i s p u t a b l e                  t h a t       t h e

w i f e      i s      a t        a       g r e a t             e c o n o m i c                        d i s a d v a n t a g e                             a n d         r e h a b i l i t a t i o n                  i s       n o t

f e a s i b l e .




                                                                                                                         6
            T h u s ,                  t h e      o n l y      q u e s t i o n                     r e m a i n i n g               i s          t h e      h u s b a n d ' s                    a b i l i t y              t o

p a y .         T h e            t r i a l         c o u r t ,             a s       p r e v i o u s l y                  n o t e d ,                 f o u n d         t h a t             t h e      w i f e           h a d

n e e d     f o r               p e r i o d i c             a l i m o n y ,                    b u t       t h a t        t h e           h u s b a n d             h a d          n o          a b i l i t y              t o

p a y .              T h e            h u s b a n d          i s          a n        e m p l o y e e                o f       t h e             S t a t e          o f       T e n n e s s e e .                           I n

1 9 9 5     h i s            y e a r l y            g r o s s             i n c o m e              w a s         $ 1 9 , 1 5 3 . 8 1 .                     I n          1 9 9 6 ,            h e       r e c e i v e d

a     t h r e e           p e r c e n t              p a y         i n c r e a s e .



            W e           a g r e e             w i t h      t h e          t r i a l             c o u r t          t h a t            t h e         h u s b a n d          i s            n o t          a     m a n     o f

g r e a t m e a n s , b u t h a v i n g c a r e f u l l y s c r u t i n i z e d h i s e s t i m a t e d m o n t h l y

e x p e n s e s              s u b m i t t e d               t o          t h e       t r i a l            c o u r t ,            w e       c a n n o t            a g r e e                t h a t            h e     d o e s

n o t     h a v e            t h e            a b i l i t y          t o          p a y         p e r i o d i c             a l i m o n y                a t       a l l .               W e         f i n d           t h a t

t h e     r e c o r d                  a m p l y          s u p p o r t s                 t h e         c o n c l u s i o n                 t h a t             t h e       h u s b a n d                      h a s     t h e

a b i l i t y             t o         p a y      p e r i o d i c                 a l i m o n y             i n      t h e         a m o u n t             o f      $ 1 0 0 . 0 0                   p e r         m o n t h ,

a l i m o n y             i n          f u t u r o .           B a s e d                 o n      o u r          a n a l y s i s                o f      t h e      f a c t o r s                   c o n t a i n e d

i n     T . C . A .              §      3 6 - 5 - 1 0 1 ( d )                    a n d         t h e       r e c o r d            i n       t h i s         c a s e ,         w e            c o n s i d e r               i t

j u s t         a n d                e q u i t a b l e              t o           r e q u i r e              h i m          t o          p a y           t h a t           m o n t h l y                       a m o u n t .

F u r t h e r ,              r e g a r d i n g               t h e          i s s u e             o f      a l i m o n y ,               t h e f i n a l d e c r e e                                p r o v i d e s ,

a m o n g        o t h e r               t h i n g s          a s          f o l l o w s :



                               . .         .    T h e    C o u r t    f i n d s                                   t h a t   t h e   p a r t i e s                                       m     a r i    t a l
            r    e    s   i d e n          c e h a s a v a l u e o f                                          F i f t y T h o u s a n d ( $ 5 0                                     , 0        0 0 .   0 0 )
            D    o    l   l a r s          , t h a t t h e p l a i n t i f f                                       h a s a s e p a r a t e i n t                                   e r       e s t       i n
            t    h    i   s h o          m e d u e t o g i f t s r e c e i                                   v e d f r o m h i s f a m i l y ,                                        b u       t t    h a t
            d    e    f   e n d a          n t s h o u l d b e a w a r d e d                                     a s a l i m o n y i n s o l i d                                    o          a l l     o f
            t    h    e     p l a         i n t i f f ' s i n t e r e s t i n                                  t h e m a r i t a l r e s i d e n c                                    e        e x c   e p t
            t    h    e      s u m           o f F i v e T h o u s a n d ( $                                 5 , 0 0 0 . 0 0 ) D o l l a r s .

                      .                . . [ T ] h e d e f e n                         d a      n t s h a l l r e c e i v e a s h e r s e p a r a t e
            p r o p e r                t y , t h e p a r t i e                       s '           m a r i t a l r e s i d e n c e l o c a t e d a t 4 2 4
            N o r t h                   C h a m b e r l a i n A v                       e n      u e , R o c k w o o d , T e n n e s s e e , a n d a l l
            i n t e r e                s t o f t h e p l a                            i n      t i f f i n t h i s r e s i d e n c e s h a l l b e


                                                                                                             7
            d   i     v e s t e d f r o m                       h i m               a      n d v e s t e d i n t o t h e p l a i n t i f f [ s                                                     i c ]     .
            I   t        i s f u r t h e r                       o r d           e r        e d b y t h e c o u r t t h a t t h e p l a i n                                                        t i f     f
            s   h     a l l h a v e a n d                       r e c        o v          e r j u d g m e n t f r o m t h e d e f e n d a n t i n                                                    t h     e
            s   u     m o f F i v e T h                      o u s a            n d             $ 5 , 0 0 0 . 0 0 D o l l a r s t o c o m p e n s a t e                                              h i     m
            f   o     r h i s i n t e r                    e s t               i n               t h i s h o m e a n d s h a l l r e t a i n a                                                     l i e     n
            a   g     a i n s t t h e m a                   r i t a           l           r e s i d e n c e i n t h i s s u m t o s e c u r e s                                                    a m e     ,
            b   u     t t h e p l a i n                    t i f f                    s     h a l l n o t b e a l l o w e d t o e n f o r c e                                                        h i     s
            l   i     e n a g a i n s t t                   h i s            h o          m e o r o t h e r w i s e t o s e e k c o l l e c t i o                                                   n o      f
            t   h     i s j u d g m e n t                      f o r               a           p e r i o d o f t e n ( 1 0 ) y e a r s , a n d                                                     t h i     s
            j   u     d g m e n t s h a l                 l n o               t              b e a r i n t e r e s t d u r i n g t h a t t e n                                                     ( 1 0     )
            y   e     a r p e r i o d .



            W e           a r e         o f      t h e          o p i n i o n                       t h a t ,              u n d e r            t h e     c i r c u m s t a n c e s                        o f         t h i s

c a s e ,       t h e         w i f e           s h o u l d             h a v e               r e c e i v e d                   t h e         m a r i t a l        r e s i d e n c e ,                 f r e e           a n d

c l e a r           o f       a n y           c l a i m          b y             t h e             h u s b a n d .                       R e a s o n            d i c t a t e s              t h a t         a b s e n t

s o m e     e x t r a o r d i n a r y                           c h a n g e s                      i n          t h e          c i r c u m s t a n c e s                 o f         t h e         w i f e ,             s h e

w i l l     b e           t o t a l l y           w i t h o u t                      m e a n s             t o          p a y      t h e          $ 5 , 0 0 0 . 0 0               j u d g m e n t                a t     t h e

e x p i r a t i o n                   o f       t e n           y e a r s                    o r          a t          a n y        o t h e r           t i m e .                 T h e r e f o r e ,                    t h e

j u d g m e n t             e f f e c t i v e l y                       d i s p o s s e s s e s                             t h e             w i f e     o f       h e r          h o m e         a f t e r             t e n

y e a r s .                 W e ,             t h e r e f o r e ,                           v a c a t e                 t h a t           p a r t         o f       t h e           t r i a l              c o u r t ' s

j u d g m e n t               a w a r d i n g               a           j u d g m e n t                          a g a i n s t                 t h e     w i f e            i n       f a v o r             o f          t h e

h u s b a n d             f o r         $ 5 , 0 0 0 . 0 0 .                                 W e          m o d i f y              t h e          j u d g m e n t            o f       t h e          c o u r t             t o

a w a r d           a l l         i n t e r e s t                i n            a n d              t o          t h e       m a r i t a l               r e s i d e n c e              t o         t h e           w i f e ,

f r e e     f r o m            a n y          c l a i m s              o f           t h e          h u s b a n d                w h a t e v e r .                 W e       s h o u l d           n o t e             t h a t

c o u r t s           a r e         s p e c i f i c a l l y                               e m p o w e r e d                t o          a w a r d        s p o u s a l             s u p p o r t                 o u t     o f

t h e     o t h e r            s p o u s e ' s                  p r o p e r t y                      b y          T . C . A .             §      3 6 - 5 - 1 0 1 . ( a ) ( 1 )



            T h e             w i f e ' s            s e c o n d                          i s s u e              i s       t h a t              t h e     t r i a l               c o u r t         e r r e d              b y

g r a n t i n g             t h e           p a r t i e s          a         d i v o r c e                      f r o m         e a c h         o t h e r ,        i n s t e a d             o f       g r a n t i n g

h e r     t h e           d i v o r c e .                 I n          t h i s                r e g a r d ,                T . C . A .             §     3 6 - 4 - 1 2 9             p r o v i d e s :



                                                                                                                       8
                      ( a ) i n a l l a c t i o n s f o r d i v o r c e                                                                             f r o m t h e b o n d s o f
            m a t r i m o n y o r f r o m b e d a n d b o a r d , t h e                                                                            p a r t i e s m a y s t i p u -
            l a t e a s t o g r o u n d s a n d / o r d e f e n s e s .

                             ( b ) T h                    e c o u r t          m a y , u p o n s                     u c      h s t i p u l a t              i o n s a n d               p r o o f         ,
            g    r     a n t a d i v                     o r c e t o            t h e p a r t y w                      h o        w a s l e s s              a t f a u l t                 o r , i         f
            e    i     t h e r o r b                    o t h p a r         t i e s a r e e n t                       i t      l e d t o a d                i v o r c e , d              e c l a r         e
            t    h     e p a r t i e                   s t o b             e d i v o r c e d ,                           r     a t h e r t h a              n a w a r d i               n g t h            e
            d    i     v o r c e t o                       e i t h e r        p a r t y a l o n e                      .        [ e m p h a s i s             p r o v i d e d            ]



            T h u s               t h e          s t a t u t e             p r o v i d e s                t h e          t r i a l            c o u r t            w i t h          t h e          a u t h o r i t y

a n d     d i s c r e t i o n                         t o      t a k e         s u c h        a c t i o n                a s         i t      d i d         i n       t h e         p r e s e n t                c a s e .

W h i l e            w e         a g r e e             w i t h         t h e        w i f e          t h a t                 s h e         d e m o n s t r a t e d                    f a u l t            o n       t h e

p a r t     o f            t h e          h u s b a n d             a n d         n o      s i g n i f i c a n t                       f a u l t            o n       h e r         p a r t ,          i t         d o e s

n o t     a u t o m a t i c a l l y                            f o l l o w         t h a t         i t         w a s          r e v e r s i b l e                 e r r o r          f o r         t h e         c o u r t

t o     s i m p l y               d e c l a r e                t h e       p a r t i e s             d i v o r c e d .



                 T h e            w i f e             a l s o       c o n t e n d s             o n            a p p e a l             t h a t         t h e          t r i a l              c o u r t           e r r e d

i n     f a i l i n g                  t o       a w a r d          h e r         a t t o r n e y ' s                    f e e s .                 A t t o r n e y              f e e          a w a r d s           a r e

t r e a t e d              a s         a l i m o n y .                 K i n c a i d          v .         K i n c a i d ,                  9 1 2      S . W . 2 d             1 4 0 ,          1 4 4       ( T e n n .

A p p .         1 9 9 5 ) ;                    G i l l i a m             v .       G i l l i a m ,                    7 7 6           S . W . 2 d             8 1 ,           8 6       ( T e n n .                A p p .

1 9 8 8 ) .                I n         d e t e r m i n i n g                   w h e t h e r             t o         a w a r d             a t t o r n e y ' s                f e e s ,            t h e         t r i a l

c o u r t             s h o u l d                a g a i n             c o n s i d e r                t h e             r e l e v a n t                f a c t o r s                   i n          T . C . A .          §

3 6 - 5 - 1 0 1 ( d ) ( 1 ) .                               K i n c a i d , 9 1 2 S . W . 2 d a t 1 4 4 ; H o u g h l a n d v . H o u g h l a n d ,

8 4 4     S . W . 2 d                  6 1 9 ,         6 2 3      ( T e n n .            A p p .          1 9 9 2 ) .                 W h e r e         t h e         w i f e          d e m o n s t r a t e s

t h a t         s h e            i s          f i n a n c i a l l y                 u n a b l e                t o           a f f o r d           c o u n s e l ,                  a n d          w h e r e         t h e

h u s b a n d              h a s             t h e          a b i l i t y         t o       p a y ,             t h e           c o u r t           m a y         p r o p e r l y                  o r d e r         t h e

h u s b a n d              t o         p a y         t h e      w i f e ' s             a t t o r n e y               f e e s .              I d . ;              H a r w e l l              v .     H a r w e l l ,

6 1 2     S . W . 2 d                  1 8 2 ,         1 8 5      ( T e n n .            A p p .          1 9 8 0 ) ;                P a l m e r        v .         P a l m e r ,              5 6 2       S . W . 2 d



                                                                                                               9
8 3 3 ,     8 3 9      ( T e n n .               A p p .              1 9 7 7 ) .                 A n      a w a r d              o f      a t t o r n e y ' s                       f e e s             i s           w i t h i n

t h e     s o u n d              d i s c r e t i o n                       o f       t h e         t r i a l              c o u r t ,                 a n d       u n l e s s                t h e              e v i d e n c e

p r e p o n d e r a t e s                      a g a i n s t                      t h e          a w a r d ,               i t           w i l l              n o t           b e           d i s t u r b e d                    o n

a p p e a l .          K i n c a i d ,                       9 1 2         S . W . 2 d             a t       1 4 4 ;           T h r e a d g i l l                     v .          T h r e a d g i l l ,                      7 4 0

S . W . 2 d         4 1 9 ,            4 2 6       ( T e n n .                    A p p .          1 9 8 7 ) ;             L y o n              v .       L y o n ,             7 6 5           S . W . 2 d                  7 5 9 ,

7 6 2 - 6 3         ( T e n n .             A p p .             1 9 8 8 ) .



            I n      t h e          c a s e            a t         b a r ,          w e        c a n n o t             s a y        t h a t            t h e      e v i d e n c e                       p r e p o n d e r -

a t e s       a g a i n s t                 t h e              t r i a l                  c o u r t ' s                h o l d i n g                    t h a t              t h e           w i f e               i s         n o t

e n t i t l e d          t o             a t t o r n e y ' s                         f e e s .                    O u r           d e c i s i o n                     i n        t h i s                 r e g a r d             i s

p r i m a r i l y            b a s e d            o n           o u r            o p i n i o n              t h a t            t h e        h u s b a n d                   d o e s           n o t             h a v e        t h e

r e s o u r c e s                t o           p a y            f o r              t h e          w i f e ' s                  f e e s            w i t h o u t                      u n d u e                  e c o n o m i c

h a r d s h i p .            W e        a l s o              f i n d             t h e         t r i a l          c o u r t             d i d          n o t      e r r             b y       a w a r d i n g                  t h e

w i f e     o n l y          a         p o r t i o n                 o f         t h e         d i s c r e t i o n a r y                         c o s t s             a t       t r i a l .



            T h e       w i f e                h a s           r e q u e s t e d                   a t t o r n e y ' s                      f e e s             o n          a p p e a l .                       W e         h a v e

c o n s i d e r e d                t h e         c i r c u m s t a n c e s                               a n d         t h e            r e c o r d             i n          t h i s           c a u s e ,                   a n d ,

l a r g e l y         f o r            t h e           s a m e              r e a s o n s                f o r          d e n y i n g                  a t t o r n e y ' s                     f e e s              a t        t h e

t r i a l         l e v e l ,              w e         d e c l i n e                     t o       o r d e r              t h e          h u s b a n d                 t o           p a y              t h e          w i f e ' s

a t t o r n e y ' s               f e e s          f o r             t h e          a p p e a l             o f        t h i s           c a s e .



            T h e       j u d g m e n t                      o f       t h e             t r i a l          c o u r t             i s       m o d i f i e d                   a s           s t a t e d                i n     t h e

o p i n i o n .          W e            a f f i r m                t h e          j u d g m e n t                o f      t h e          t r i a l             c o u r t             a s      m o d i f i e d                  a n d

r e m a n d          t h e             c a s e               t o           t h e           t r i a l               c o u r t              f o r               e n t r y               o f           a           j u d g m e n t

c o n s i s t e n t               w i t h         t h i s             o p i n i o n .                     C o s t s              a r e      a s s e s s e d                    t o          t h e          a p p e l l e e .



                                                                                                             10
\


                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                        D o n T . M c M u r r a y , J u d g e


C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                               11
                                                         I N         T H E         C O U R T O F A P P E A L S
                                                                             A T      K N O X V I L L E




D O N A L D     N E I L         P I E R C E ,                                         )                R O A N E G E N E R A L S E S S I O N S
                                                                                      )                C . A . N O . 0 3 A 0 1 - 9 7 0 7 - G S - 0 0 2 5 0
P. l a i n t i f f - A p p e l l e e                         )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
v s .                                                                                 )                H O N . T H O M A S                  A .      A U S T I N
                                                                                      )                J U D G E
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
B R E N D A     A N N         R A D F O R D          P I E R C E ,                    )                A F F I R M E D            A S       M O D I F I E D
                                                                                      )                R E M A N D E D
                          D e f e n d a n t - A p p e l l a n t                       )



                                                                                   J U D G M E N T


          T h i s         a p p e a l          c a m e           o n         t o      b e           h e a r d         u p o n       t h e          r e c o r d               f r o m      t h e

G e n e r a l       S e s s i o n s            C o u r t             o f       R o a n e             C o u n t y ,            b r i e f s          a n d           a r g u m e n t          o f

c o u n s e l .         U p o n         c o n s i d e r a t i o n                  t h e r e o f ,             t h i s        C o u r t      i s         o f      o p i n i o n         t h a t

t h e   j u d g m e n t           o f      t h e       t r i a l           c o u r t          s h o u l d            b e      m o d i f i e d .

          T h e      j u d g m e n t           o f       t h e         t r i a l            c o u r t          i s     m o d i f i e d             a s          s t a t e d       i n     t h e

o p i n i o n .         W e      a f f i r m         t h e       j u d g m e n t              o f      t h e         t r i a l     c o u r t             a s      m o d i f i e d         a n d

r e m a n d       t h e          c a s e       t o           t h e           t r i a l          c o u r t             f o r        e n t r y              o f           a     j u d g m e n t

c o n s i s t e n t           w i t h      t h i s      o p i n i o n .                   C o s t s        a r e           a s s e s s e d         t o          t h e       a p p e l l e e .



                                                                                                        P E R        C U R I A M